Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 16 September 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Borden Town 16-18 Sept. 1822
				
				16 Sept Finding myself very weak after my tedious confinement to my chamber I determined to accept the invitation of Mrs. Hopkinson, and took my passage in the Steam Boat accompanied by Mary—The day was fine but contrary to our usual good fortune, we found no one with whom to have a chat, excepting an old Quaker Lady; who was on her travels for the first time in her life; and full of terrors, and evil anticipations—who we however landed safely at Burlington—We arrived at three o-clock and found that Mrs Hopkinson had gone to Bascon ridge, in consequence of a bad accident which had befallen her Son, who had injured his leg very much, by the bursting of a small brass Cannon—Miss Mease and Elizabeth however were at home, and Mr. Hopkinson who received us with a hearty welcome, and insisted on our remaining here some time—In the Evening we had a very merry party of young Ladies mostly Carolinians; Miss Gadsden, Miss Huger, The Miss Wrights, and Miss Drayton;—all most of them as wild as unbroken Colts—They came while we were taking our Tea, and Mr. H— declared he could not stay with us, as he must go to the Galls; whom he immediately joined, and the shouts and laughter resounded through the house, re-echoed by merry peals from the young folks, who were left with us. After we joined the young company, Elizabeth treated us with some imitations of acting; and dancing; and then we had musick by Mrs. CAton, a singular looking little English Woman, who is left in this Country in a melancholy situation; in very bad circumstances her husband having joined the Patriots in South America—Miss Mease has kindly taken her by the hand, and she gives Lessons in Italian and French to the young ladies, who have visited this place, as a means of subsistence during her husbands absence. She is really an accomplished little Woman and behaves very well—She played and sung the greater part of the evening, and accompanied the young performers who took part in the concert, and the evening terminated with a ludicrously sentimental parting, something like an Irish howl—17 This morning Mr. Hopkinson was obliged to go to Philadelphia on business of importance before the Court—He is getting into practice again, and likely to recover much of the business which his friends feared he had entirely lost, much to the serious injury of his family—Our morning passed very quietly and after on a fishing party, in which we were tolerably successful; and after dinner we set out to walk to the Spring—We had got about half way when we met the Count Survillier, who stopped and spoke to the Ladies, and was introduced to me: when he politely asked us to walk with him through his grounds to which I assented—I however as usual behaved very much like a fool on the occasion: for their Kings and no Kings place us in a very awkward situation; between the fear of wounding their feelings, and the natural antipathy which I have to courting, what the world call great folks, and of appearing to arrogate upon my own elevated station; which though, it may be transient, is while I possess it thought much of by others—I spoke sometime to him in English, but at last addressed him in French—He showed me two very fine paintings, and displayed all the beauties of his grounds with much attention, offering us flowers which he cut himself, and Peaches which he selected and presented to each—As the eveng was rapidly setting in, I was anxious to get home; but he was so urgent for me to see his daughter that I consented to walk in, and was introduced to her little Ladyship, who I thought a very pleasing and well bred young woman—She is not handsome; though I think her countenance very expressive, and the style and character of her face pleased me, although in general it produces a contrary effect—She was urgent in her invitation to me, to stay; and expressed a desire to become more acquainted; to all of which I answered suitably declining her civility, on the plea of leaving Borden Town immediately—The Count has a charming countenance, the form of the face very much like Napoleons, but the expression entirely different—He is friendly and unceremonious in his manners; in his person very much like the Emperor when I saw him, large and heavy, though he moves about with a good deal of activity—He performs the civilities he offers like a man who has been used to do so by proxy; and seems when he wishes to mark attention, to look round him, rather with a view of ordering it to be done, than with readiness to do it himself—But there is so much easy good humour about him, and he looks so much like a good fat substantial farmer, that were we not pre-acquainted with his history, no one would suspect he had ever filled a throne—In this little village he is adored; for he has made “the Widows heart to sing with joy,” and has been “a father to the fatherless” and tho’ a King has showered blessings around him, thus proving himself far more than a King—a good man!!—General l’Almand accompanied him—He was riding in a common Jersey Waggon with two Horses—We returned home and I was lectured by the Ladies for my impoliteness in not having spoken french in the first instance, and not having been more courteous to his Majesty, whose peaches I refused upon the plea of ill health—I acknowledged my fault, and promised to behave better the first opportunity—We returned home laughing at our adventure, and the young Ladies renewed their sports with “quips and pranks and mirthful glee” until we retired to rest—18 I rose this morning very stiff after the violent exercise of yesterday; but determined to persevere in the same course by way of care: and immediately after breakfast went out again on a fishing expedition, although my hands were already blistered by the labours of yes our former party—We rowed about a long time without any success, and returned just in time for dinner—In the afternoon I walked with the Ladies to see Mrs. Stewards house, which is beautifully situated, and to which she is crazy to return; but the Com say’s, “She chose to go with him spite of himself, and he’ll be d——d if she shall leave him.”—There are no shops on board Ship!!!—Her character here is very low indeed—When we returned we found Mrs. Hopkinson and her Son, returned from Bascon Ridge, and were all glad very glad to see her—All the curiosities which had been  collected were immediately shown her, and among the rest a curious insect, with large gold spots on its back; on which “she observed she had often wondered how her gold went, but it was now explained, for it took wing and flew away”—I have consented to stay two days longer—but it requires some courage to leave this mansion of cheerful mirth and hospitality, in which you really meet the “feast of reason and the flow of soul” happily blended with the arch playfulness of wit, and the innocent vivacity of youth—Yours is just sent me—Walsh is in the midst of War with Gifford; both show their wounds too much—Adieu I will write again soon, and no place however good can to me equal home with you
				
					
				
				
			